OPINION OF THE COURT

Per Curiam.

Respondent is an attorney and counselor at law admitted to practice in New York by this court. He is charged with two counts of professional misconduct based upon neglect.
In the first count it is alleged that he executed a written retainer with representatives of the estate of James William *490Weinberg formerly a resident of the State of Michigan, to represent the estate in commencing an action for damages occasioned by the wrongful death of Weinberg in a New York automobile accident. The petition alleges that respondent misled and deceived his clients by misrepresenting to them that an action was pending but that he failed to commence the action and the Statute of Limitations expired.
In the second charge of the petition it is alleged that respondent represented the executors of the estate of Marcella A. O’Connell and that in the course of his duties as the attorney for the estate he failed to file State and Federal tax returns causing the estate to be subjected to substantial charges for interest and penalties.
The petition also alleges that respondent received a letter of admonishment from petitioner on a prior occasion because of his neglect in handling three accident cases.
Respondent has admitted the charges and he has submitted proof to the court that the estate taxes have been paid and that he has reimbursed his clients for the interest and penalties assessed. He also has submitted proof of settlement of the claim made by the Weinberg estate and general releases of its malpractice claim against him.
Respondent is guilty of professional misconduct in that he violated the Code of Professional Responsibility, DR 6-101, and the rules of this court, 22 NYCRR 1022.8 and he is hereby censured (see Matter of Leverton, 56 AD2d 157).
Dillon, P. J., Cardamone, Simons, Hancock, Jr., and Callahan, JJ., concur.
Order of censure entered.